United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3092
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
William Hansen,                         *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 24, 2007
                                Filed: September 14, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       William Hansen (Hansen) appeals the 120-month statutory mandatory
minimum prison sentence the district court1 imposed upon his guilty plea to
conspiring to distribute and possess with intent to distribute at least 500 grams of a
mixture or substance containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1) and 846. Hansen’s counsel moves to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing Hansen’s sentence is
unreasonable under United States v. Booker, 543 U.S. 220 (2005). This argument is

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
unavailing. See United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006) (stating
“Booker does not relate to statutorily-imposed sentences”).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. We grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                       -2-